Exhibit (a)(22) CASH ACCOUNT TRUST Amendment Statement of Address of Principal Office The Trustees of Cash Account Trust (the “Trust”), acting pursuant to Article IX, Section 4 of the Trust’s Amended and Restated Declaration of Trust, dated March 17, 1990, as amended (the “Declaration”), do hereby (i) amend the heading of Article I, Section 1 to be “Name, Registered Agent and Principal Office” and (ii) add the following sentence to Article I, Section 1: The address of the principal office in Massachusetts of the Trust shall be One Beacon Street, Boston, MA 02108 or such other address as the Trustees may from time to time designate. [The remainder of this page is intentionally blank.] IN WITNESS WHEREOF, the undersigned, being a majority of the Trustees of the Trust, have executed this instrument as of this 7th day of September 2012. /s/John W. Ballantine /s/Henry P. Becton, Jr. John W. Ballantine, Trustee Henry P. Becton, Jr., Trustee /s/Dawn-Marie Driscoll /s/Keith R. Fox Dawn-Marie Driscoll, Trustee Keith R. Fox, Trustee /s/Paul K. Freeman /s/Kenneth C. Froewiss Paul K. Freeman, Trustee Kenneth C. Froewiss, Trustee /s/Richard J. Herring /s/William McClayton Richard J. Herring, Trustee William McClayton, Trustee /s/Rebecca W. Rimel /s/William N. Searcy, Jr. Rebecca W. Rimel, Trustee William N. Searcy, Jr., Trustee /s/Jean Gleason Stromberg /s/Robert H. Wadsworth Jean Gleason Stromberg, Trustee Robert H. Wadsworth, Trustee
